DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 19 May 2021 has been entered.  Claims 2-26 are pending in the application.  Claims 2, 7, 11, and 15 are currently amended with claims 20-26 newly added.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 19 Feb 2021.  The necessity of the prior nonstatutory double patenting rejection is obviated by the amendment to the claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that each of amended claims 2 and 11 patentably define over the prior art of record. Of particular note is the requirement in the independent claims that the flexible blower receptacle portion is surrounded by the substantially planar portion and that the flexible blower receptacle portion includes two concentric wall portions joined to each other at a fold. Further, an outer one of the two concentric wall portions must be anchored to the substantially planar portion. The term “fold” is given a plain meaning definition of “doubled over”. The prior art fails to teach or suggest the overall combination of elements and orientation recited by the instant claims. One having ordinary skill in the art at the time of the invention would only have arrived at the instantly claimed inventions by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785